Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 1 of 8 PageID #: 140




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
VISIONS IN LEARNING INC. and FEED THE
STARVING CHILDREN LLC,

                                   Plaintiffs,
                                                                        ORDER ADOPTING
        - against -                                                       REPORT AND
                                                                       RECOMMENDATION
VERITY, INC., ADAM REISER, XYZ                                        18-CV-5042 (RRM) (SIL)
ENTITIES 1-10, and JOHN DOES 1-10

                                    Defendants.
------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        Plaintiffs Visions in Learning Inc. (“VIL”) and Feed the Starving Children LLC (“FSC”)

bring this action against defendants Verity, Inc. (“Verity”), Adam Reiser (“Reiser”), XYZ

Entities 1-10 (“XYZ Defendants”) and John Does 1-10 (“John Doe Defendants”) alleging,

among other things, numerous violations of the Securities Exchange Act, breach of contract, and

fraudulent inducement pertaining to an issuance of stock. (Complaint (“Compl.”) (Doc. No. 1).)

Plaintiffs filed a motion for default judgment, which was granted by Judge Bianco on February

20, 2019, and referred to Magistrate Judge Locke for a Report and Recommendation (“R&R”) as

to the appropriate remedies. (Order of 2/20/2019 (Doc. No. 16).) On August 8, 2019, Magistrate

Judge Locke recommended that plaintiffs’ request for damages and additional relief be denied

without prejudice and with leave to renew. (R&R (Doc. No. 20).) Plaintiffs filed timely

objections to the R&R on August 22, 2019. (Plaintiffs’ Objections to R&R (“Objections to

R&R”) (Doc. No. 23).) For the reasons set forth below, the Court rejects these objections and

adopts the R&R in its entirety.
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 2 of 8 PageID #: 141




                                               BACKGROUND

         The Court assumes the parties’ familiarity with the facts and procedural history in this

case, as well as with Magistrate Judge Locke’s R&R. Nonetheless, the Court recapitulates

relevant aspects of the case and the R&R for the convenience of the reader.

         VIL is a New York not-for-profit corporation and the sole member of FSC, a limited

liability company formed under Wyoming law with its principal place of business in New York.

(Compl. ¶¶ 17–18.) Verity is a corporation formed under Wyoming law, with its principal place

of business in Florida. (Id. ¶ 19.) Reiser is the president, secretary, treasurer chief executive

officer, and sole director of Verity. 1 (Id. ¶ 20.)

         In 2017, Verity undertook a private placement of Class B common shares, and enlisted

Andy Badolato to assist in selling the shares to investors. (Id. ¶ 2.) In return, Verity issued

4,000,000 shares of its Class B common stock to FSC, formerly known as BAD Holdings LLC,

an entity designated by Badolato. (Id.) The Private Placement Memorandum (“PPM”)

specifically stated that the Class B shares were non-assessable. (Id. ¶ 3.) That same year, Reiser

agreed to donate 10,000 Class A shares to VIL but instead transferred 10,000 Class B shares.

(Id. ¶¶ 11, 55.) Despite promising to exchange VIL’s shares after learning of the error, Reiser

has yet to do so. (Id. ¶ 56.)

         Although the PPM made it clear that the Class B shares were non-assessable, Verity

nonetheless sent FSC a capital call letter on January 15, 2018, demanding $10,668,000 or $2.66

per share (the “Capital Call Letter”). (Id. ¶ 4.) The Capital Call Letter “threatened that if the

money was not received by January 30, 2018, then FSC would owe $5.00 per share within five


1
 The XYZ Defendants are unknown business entities affiliated with Verity and Reiser and participated in the
alleged transactions. (Compl. ¶ 21.) The John Doe Defendants are unknown directors, officers, managers and
affiliates of Verity who participated in the alleged transactions. (Id. ¶ 22.) These defendants were never served and
no default has been entered against them.


                                                          2
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 3 of 8 PageID #: 142




days, and ‘A 10,000 REVERSE SPLIT WILL ISSUED [sic] TO ALL NON-CONTRIBUTORS

IN THE COMMON B SERIES CALL WILL BE RETURNED TO TREASURY FOR

RESALE.’” (Id.) Since the capital call was not authorized by statute or the Company’s articles

of incorporation, FSC did not comply. (Id. ¶ 5.) Thereafter, Defendants told FSC that its

4,000,000 Class B shares were revoked. (Id. ¶ 6.)

       On August 13, 2018, Verity filed with the Wyoming Secretary of State a purported

amendment to the company’s articles of incorporation, which included changing the status of

Class B common shares from voting to nonvoting stock. (Id. ¶ 48.) Class B shareholders neither

voted nor provided written consent to amend the articles of incorporation, and Verity failed to

provide notice of these amendments to FSC or VIL. (Id. ¶¶ 51, 53.)

       Plaintiffs commenced this action on September 6, 2018, asserting causes of action for: (i)

breach of fiduciary duties; (ii) violation of Section 10(b) of the Securities Exchange Act; (iii)

violation of Section 20(a) of the Securities Exchange Act; (iv) conversion; (v) breach of contract;

(vi) breach of the implied covenant of good faith and fair dealing; and (vii) fraudulent

inducement. (Id. ¶¶ 59–160.) Plaintiffs seek numerous forms of relief, including (1) declaratory

judgments that the (a) capital call and (b) amendments to Verity’s articles of incorporation were

“ultra vires, unauthorized, illegal, void, and invalid,” (2) a declaratory judgment that FSC is a

holder of 4,000,000 Class B shares, as well as (3) money damages, including interest, estimated

to be more than $40,000,000. (Id. ¶¶ A, B, D, F, H at 26–27; see also Id. ¶¶ 116, 125, 129.)

Plaintiffs also seek injunctive relief, including (1) enjoining defendants from “taking any actions

that prejudice FSC as it regards FSC’s holdings of Class B Shares,” (2) enjoining defendants

from “issuing shares without accounting for FSC’s full holdings of four million Class B Shares

in any valuation,” (3) disclosure by defendants “to any potential investor that FSC has a claim to




                                                  3
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 4 of 8 PageID #: 143




its full holdings of four million Class B Shares,” and (4) provision “to FSC its certificates

evidencing the four million Class B Shares that FSC owns or other equivalent documentation.”

(Id. ¶¶ 94–95.)

       Defendants never answered, or moved to dismiss, the complaint. In December 2018,

plaintiffs sought and obtained a certificate of default as to Verity and Reiser. (Clerk’s Entry of

Default (Doc. No. 10).) In January 2018, plaintiffs moved for a default judgment, submitting,

among other things, a 22-page memorandum but no documentary evidence. (Mot. for Default

Judgment (Doc. No. 11).) Plaintiffs argue that there are entitled to default judgment because

defendants have failed to respond and the allegations in the complaint are well pleaded. (Id. at

13.) Despite noting the lack of any “evidentiary submissions,” Judge Bianco nonetheless granted

the default judgment and referred this matter to Magistrate Judge Locke “for a Report and

Recommendation to address the issue of damages and other relief sought by plaintiffs.” (Order

of 2/20/19 (Doc. No. 16).)

       In the R&R, Magistrate Judge Locke recommends that plaintiffs’ request for damages

and additional relief be denied without prejudice and with leave to renew, on the basis that

plaintiffs failed to submit documentary evidence in support of their requests for relief. (R&R at

5.) Without documentary evidence, plaintiffs cannot meet their burden of proving with

“reasonable certainty” that they hold 4,000,000 Class B shares or that such shares are worth

$39,996,000. (Id. at 6.)

       Plaintiffs raise three objections to the R&R. First, they argue that Magistrate Judge

Locke erred in conflating the standard of review for declaratory judgment with that of monetary

damages and therefore, declaratory relief as to Count I should be granted without a separate

evidentiary showing. (Objections to R&R at 2.) Second, plaintiffs argue that declaratory relief




                                                 4
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 5 of 8 PageID #: 144




as to Count X should be granted because declaratory judgment does not require a calculation of

damages and all well-pleaded allegations in the complaint as to liability are to be accepted. (Id.)

Third, plaintiffs argue that Magistrate Judge Locke erred in recommending denial of plaintiffs’

motions without holding a hearing on damages or allowing plaintiffs an opportunity to submit

supplemental affidavits. (Id. at 3.)

       Plaintiffs also sought reconsideration of Magistrate Judge Locke’s R&R, which was

denied on August 28, 2019. (Order of 8/28/2019 (Doc. No. 24).) Magistrate Judge Locke

explained that plaintiffs’ dissatisfaction with the result of the R&R is not grounds for

reconsideration. (Id. at 3–4.) He also explained that the relief that plaintiffs seek, “the

‘opportunity to submit supplemental affidavits and documentary evidence on the issue of relief

and damages,’ see [Motion for Reconsideration (Doc. No. 21)] is consistent with this Court’s

recommendation that Plaintiffs’ application for damages be denied ‘without prejudice and with

leave to renew upon submission of documentation demonstrating that Plaintiffs are entitled to the

damages and other relief sought.’” (Id. at 4.)

                                   STANDARD OF REVIEW

       When reviewing an R&R, a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party raises an objection to an R&R, the district court “shall make a de novo

determination of those portions of the Report and Recommendation to which objection is made.”

28 U.S.C. § 636(b)(1); see Thomas v. Arn, 474 U.S. 140, 149–50 (1985); Pizarro v. Bartlett, 776

F. Supp. 815, 817 (S.D.N.Y. 1991). Moreover, portions to which no party has objected are

reviewed for clear error. See Morritt v. Stryker Corp., 973 F. Supp. 2d 177, 181 (E.D.N.Y.

2013); Price v. City of New York, 797 F. Supp. 2d 219, 223 (E.D.N.Y. 2011). The Court will




                                                  5
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 6 of 8 PageID #: 145




find clear error only where, upon a review of the entire record, it is left with the definite and firm

conviction that a mistake has been committed. See Fed. R. Civ. P. 72(a); Regan v. Daimler

Chrysler Corp., No. 07-CV-1112 (RRM) (JO), 2008 WL 2795470, at *1 (E.D.N.Y. July 18,

2008); Nielsen v. New York City Dep’t of Educ., No. 04-CV-2182 (NGG) (LB), 2007 WL

1987792, at *1 (E.D.N.Y. July 5, 2007).

                                           DISCUSSION

       “While the allegations of a complaint pertaining to liability are deemed admitted upon

entry of a default judgment, allegations relating to damages are not.” Local 363, United

Electrical Workers of America, International Union of J., No. 17-CV-0267 (DLI) (SMG), 2017

WL 9930941, at *4 (E.D.N.Y., Nov. 9, 2017) (citing Greyhound Exhibitgroup, Inc. v. E.L.U.L.

Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). “Before granting a damages award on a default

judgment, the district court must ensure that the plaintiff has established the amount of damages

to a ‘reasonable certainty.’” Hosking v. New World Mortg., Inc., 570 Fed. Appx. 28, 41 (2d Cir.

2014) (citing Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)).

       Plaintiffs contend that this “reasonable certainty” standard only applies to monetary

damages, rather than to requests for declaratory judgment, and thus the request for declaratory

judgment should be granted without an evidentiary showing. “[A] court may exercise its

discretion to issue a declaratory judgment in cases where the party seeking the declaratory

judgment can demonstrate the existence of an actual case or controversy.” Century Surety

Company v. Euro-Paul Construction Corp., No. 16-CV-5133 (MKB) (VMS), 2017 WL

9511076, at *4 (E.D.N.Y., Aug. 21, 2017); see 28 U.S.C. § 2201(a); Fed. R. Civ. P. 57. “An

actual controversy has been defined as one that is ‘real and substantial…admitting of specific

relief through a decree of conclusive character, as distinguished from an opinion advising what




                                                  6
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 7 of 8 PageID #: 146




the law would be upon a hypothetical state of facts.’” Century Surety, at *4 (quoting Olin Corp.

v. Consol. Aluminum Corp., 5 F.3d 10, 17 (2d Cir. 1993)). “Courts have discretion to issue a

declaratory judgment and must consider whether the judgment would clarify the issues involved

and finalize the controversy as to offer relief from uncertainty.” Government Employees Ins. Co.

v. IAV Medical Supply, Inc., No. 11-CV-4261 (ARR) (RER), 2013 WL 764735, at *7 (E.D.N.Y.,

Feb. 8, 2013) (citing Dow Jones & Co., Inc. v. Harrods Ltd., 346 F.3d 357, 359–60 (2d Cir.

2003)). Courts in this district have declined to issue a declaratory judgment against a defaulting

defendant where plaintiffs only offered a “vague, generalized allegation” and “the record is

devoid of any evidence that th[e] allegation is true.” Allstate Ins. Co. v. Abramov, No. 16-CV-

1465 (AMD) (SJB), 2020 WL 1172697, at *16 (E.D.N.Y. Feb. 21, 2020), report and

recommendation adopted, 2020 WL 1166498 (E.D.N.Y. Mar. 11, 2020).

       Upon de novo review, the Court agrees with Magistrate Judge Locke that the Court is

“unable to determine whether plaintiffs are entitled to damages and additional forms of relief

they request”—including declaratory judgments—without additional documentation. (R&R at

5.) It should come as no surprise to plaintiffs that documentary evidence is needed to support

their requests for relief as Judge Bianco clearly explained this and plaintiffs’ failure to furnish

any evidentiary submissions in his order granting plaintiffs’ motion for default judgment. (Order

of 2/20/2019 at 2.) Plaintiffs are requesting damages but never adduced evidence to substantiate

the valuation of the shares, which are not publicly traded. Moreover, plaintiffs are seeking

double recovery: a declaration that they own 4 million Class B shares and an injunction

mandating that Verity give plaintiffs a certificate for these shares to establish ownership, while

simultaneously seeking the value of the shares. Therefore, even if plaintiffs might be entitled to

declaratory and injunctive relief, the Court cannot enter a final order without the evidentiary




                                                  7
Case 2:18-cv-05042-RRM-SIL Document 27 Filed 01/11/21 Page 8 of 8 PageID #: 147




showing and clarification of the relief that plaintiffs seek. Accordingly, Magistrate Judge Locke

correctly determined that the Court cannot grant default judgment until these questions are

resolved.

       Plaintiffs’ third objection to the R&R is that either a hearing on damages should be held

or they should be allowed to submit supplemental affidavits. The opportunity to submit

supplemental affidavits is consistent with the R&R. (R&R at 6.) As such, plaintiffs are directed

to supplement their motion for default judgment in accordance with this Order and clarify what

relief they seek: a declaration that they own 4 million Class B shares or the value of the shares.

                                         CONCLUSION

       After de novo review of Magistrate Judge Locke’s R&R, the factual and procedural

record upon which it is based, and plaintiffs’ objections, the R&R is adopted in its entirety.

Plaintiffs are directed to supplement their motion in accordance with this Order.

                                                      SO ORDERED.

Dated: Brooklyn, New York
       January 11, 2021                               Roslynn R. Mauskopf
                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                 8
